Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application is a 371 of PCT/US17/16225 (filed 2/2/2017) which claims benefit of 62/292,009 (filed 2/5/2016) and claims benefit of 62/293,866 (filed 2/11/2016). 

Election/Restrictions
Applicant’s election without traverse of group III in the reply filed on 9/5/2019 is acknowledged. Claims 1-5, 9 and 11-13 (drawn to nonelected invention) were previously withdrawn for examination, since the elected product is found allowable, therefore claims drawn to non-elected methods (including method of using) that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 1-7, 9, 11-22, 25, 27-28 and 31-34 are under examination. 

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth S. Capan on 2/17/2021.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 6-7 and 14-22.

amend claims 25 and 27-28 as follows: 
In claim 25, line 2, please replace “and” with - - or - - after “a vein”. 
Claim 27 depends on claim 25.
Claim 28 depends on claim 25.

Please replace claim 1 with the following: - - 
A method of treating a nerve injury or a neurological disorder in a mammal, said method comprising implanting, to said mammal the nerve scaffold of claim 25, wherein a symptom of said nerve injury or neurological disorder is improved.
-  -

The following is an examiner’s statement of reasons for allowance: The closest prior arts, Murphy and Schorgl teach a composition comprising stem cells and amnion tissue preparation without teaching/suggesting a stem cell preparation having viable cells and an amnion tissue preparation lacks viable cells inside a blood vessel conduit selected from a vein or an artery, and it is not obvious to prepare a stem cell preparation having viable cells and an amnion tissue preparation lacks viable cells inside a blood vessel conduit selected from a vein or an artery  because none of the references provides motivation to use blood vessel selected from a vein or an artery as conduit for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-5, 9, 11-13, 25, 27-28 and 31-34 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653